Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 4/25/22 which has been entered. Claims 1-3 and 5-8 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-8 are still pending in this application, with Claims 1-2 and 5-8 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 1-8, claims 1-2 and 5-8 recite limitations that are not clear. For example, in claim 1, “the reference physical quantity” seems to correspond to or indicate 1) a noise level and 2) a correspondence between a sound incidence angle and a phase difference/sound pressure difference, which are completely different things. It is unclear how ONE value could represent multiple different things. Further, a sound incidence angle that was set as a threshold is compared to a quantity that indicates a phase difference or a sound pressure difference, however, a sound angle is not easily compared to a phase difference/sound pressure difference because each represents a different measurement.  Further, it is not clear how exactly the first physical quantity might have been corrected by the correction model since the correction model limitation are defined in terms of the reference physical quantity. Claims 2 and 5-8 recite similar limitations and claims 3-4 depend from claim 2, therefore, they are all rejected for the same reasons

Allowable Subject Matter
Claims 1-8 contain allowable subject matter simply due to the clarity issues of the claims as indicated above in the 112(b) rejection because it wouldn’t make sense to one of ordinary skill in the art to implement the claims as written. Allowable subject matter will be revisited if the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, are overcome. 

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.

Applicant states at the bottom of page 11 of the remarks:
“Claims 1-8 are rejected under 35 U.S.C. §112(b) as being indefinite. By the foregoing amendments, the claims have been amended to more particularly out and distinctly claim their subject matter. Accordingly, withdrawal of the rejection is respectfully requested.”

Examiner respectfully disagrees. Applicant has merely changed a few words and moved around limitations in the claims and has not explained specifically how the new language would overcome the 112 rejection. Therefore, the 112(b) rejection remains.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652